Citation Nr: 0806218	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  04-41 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
residuals of a gunshot wound to the left shoulder, Muscle 
Group II, with retained foreign bodies.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1987 to 
September 1992.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The veteran requested a Travel Board hearing in a February 
2005 statement.  However, he failed to report for the hearing 
scheduled in January 2008.  He has not explained his absence 
or requested to reschedule the hearing.  Therefore, the Board 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2007).

Also, in a March 2005 rating decision the RO severed service 
connection for painful motion and arthropathy of the left 
shoulder joint.  And the veteran did not appeal that decision 
by filing a notice of disagreement (NOD) and substantive 
appeal (e.g., VA Form 9 or equivalent statement) in response.  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 
(2007).  Therefore, the issue of whether that severance was 
appropriate is not before the Board.


FINDING OF FACT

As a result of the gunshot wound to his left shoulder, the 
veteran has pain throughout his range of motion, with 
additional weakness and some functional loss.


CONCLUSION OF LAW

The criteria are met for a higher 30 percent rating, but no 
greater, for the left shoulder disability from the gunshot 
wound.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5201 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

A veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise.  AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).  Here, in his November 
2004 substantive appeal (on VA Form 9), the veteran indicated 
he is specifically requesting a 30 percent rating for his 
left shoulder disability - in turn meaning he will be 
content if he receives this higher rating.  The Board is 
granting a higher 30 percent rating in this decision, so a 
full grant of the benefits requested.  In addition, a 30 
percent rating is the maximum joint or muscle rating 
available under the applicable diagnostic codes for this 
particular disability.  

Since this decision is considered a full grant as to the 
benefits sought, there is no need to discuss whether there 
has been compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Even if, for the sake of 
argument, there has not been VCAA compliance, this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.  In any event, review of the claims file 
shows compliance with the VCAA.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The issue on appeal arises from a claim for an increased 
rating received in March 2003.  As a result, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, the Court 
recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  That is to say, the Board must consider 
whether there have been times when the veteran's disability 
has been more severe than at others.  And if there have, the 
Board may "stage" the rating.  The relevant temporal focus 
for adjudicating the level of disability of an increased 
rating claim is from the time period one year before the 
claim was filed (in this case, March 2002) until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2007).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  The provisions of 38 C.F.R. 
§ 4.40 state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  A finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Analysis

The residuals of the gunshot wound to the veteran's left 
shoulder (his minor upper extremity) are currently evaluated 
as 20-percent disabling under 38 C.F.R. § 4.73, Diagnostic 
Code 5302, for injury to Muscle Group II.  This rating is 
based on a finding of "moderately severe" residuals 
involving his shoulder girdle and arm.  This 20 percent 
rating is effective from September 19, 1992.  And, as 
mentioned, he wants a higher 30 percent rating.

The reports of the veteran's VA compensation examinations and 
his VA treatment records confirm he is right-handed.  So, as 
indicated, his left shoulder is on the minor, i.e., non-
dominant side.  See 38 C.F.R. § 4.69.

Under Diagnostic Code 5302, a 20-percent evaluation is 
warranted for either "moderate" or "moderately severe" muscle 
disability of the non-dominant side.  
A maximum 30-percent evaluation is assigned for "severe" 
muscle disability of the non-dominant side.  Limitation of 
motion associated with a disability is accounted for under 
these criteria, as set forth at 38 C.F.R. § 4.56(d).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  Evaluation of 
muscle injuries as slight, moderate, moderately severe, or 
severe, is based on the type of injury, the history and 
complaints of the injury, and objective findings.  38 C.F.R. 
§ 4.56(d).



At one point during the pendency of this appeal, before the 
severance, the veteran had a separate 10-percent rating for 
residuals of his gunshot wound causing painful motion and 
arthropathy in his left shoulder joint, as opposed to the 
muscle, under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for 
limitation of motion of the arm.  However, in the March 2005 
rating decision mentioned, which he did not appeal, the RO 
severed service connection for painful motion and arthropathy 
of the left shoulder joint under Diagnostic Code 5201.  
Diagnostic Codes 5201 (shoulder joint) and 5302 (muscle) both 
address limitation of motion.  The RO therefore determined 
that assigning a separate and additional rating for the 
left shoulder joint under Diagnostic Code 5201 constitutes 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

However, in rating his service-connected gunshot wound to the 
left shoulder, application of 38 C.F.R. § 4.14 does not 
prohibit the Board from comparing the rating criteria for the 
left shoulder joint versus the rating criteria for the 
affected left shoulder muscle and considering which provides 
a higher evaluation based on the manifestations of the 
disability.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  Therefore, the Board 
will evaluate the veteran's left shoulder disability under 
the diagnostic code that will provide the most favorable 
rating, ever mindful not to pyramid and overly compensate him 
for the same symptom.  See, e.g., Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

When rating for limitation of shoulder motion under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, for a minor (non-dominant) 
joint, a 20 percent rating is warranted for motion limited to 
midway between side and shoulder level or for motion limited 
to shoulder level (i.e., motion limited from 45 to 90 
degrees).  However, motion limited to 25 degrees from the 
side warrants a higher, albeit maximum possible, 30 percent 
rating for a minor (non-dominant) joint.



Here, the Board finds that the overall disability picture is 
more commensurate with a higher 30 percent rating under 
Diagnostic Code 5201, so this is the rating that must be 
assigned.  38 C.F.R. § 4.7.  Specifically, the May 2003 VA 
examiner noted limitation of flexion and abduction of 125 
degrees, which is not in itself indicative of a higher rating 
under Diagnostic Code 5201.  But what is more significant is 
that this examiner observed "pain on all motions of the 
shoulder."  And for purposes of determining disability 
ratings, painful motion is equivalent to limited motion.  
See Powell v. West, 13 Vet. App. 31, 33-34 (1999).  See also 
Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995) (painful 
motion of a major joint by degenerative arthritis deemed to 
be limited motion even though a range of motion may be 
possible beyond the point when pain sets in).  This VA 
examiner also noted the veteran's difficulty lifting objects 
- thereby indicating there is weakness, and noted adhesions 
as well.  Further, VA treatment records dated from 2002 to 
2004 confirm the veteran experiences persistent and constant 
pain in his left shoulder, and pain on motion.  In 
particular, a February 2004 VA pain clinic note indicates the 
pain is sharper upon motion, and that steroid and medication 
treatment have not alleviated the veteran's symptoms.

Accordingly, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
have been considered and provide a basis for assigning a 
higher, albeit maximum possible, 30 percent evaluation under 
Diagnostic Code 5201, for limitation of motion of the left 
shoulder joint with persistent pain.

Other diagnostic codes for shoulder disabilities that provide 
ratings greater than 
30 percent are not more appropriate because the facts of the 
case do not support their application.  See, e.g., 38 C.F.R. 
§ 4.71a, Code 5200 (for ankylosis of the scapulohumeral 
articulation) and Code 5202 (for other impairment of the 
humerus); Butts, supra.  There is simply no evidence of 
ankylosis, dislocation, fibrous union, nonunion, or loss of 
head of the left shoulder joint.  Ankylosis is the immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].

Because the veteran is able to move his left shoulder joint 
- although not with normal range of motion, by definition, 
his left shoulder joint is not immobile.

Although the veteran's left shoulder disorder could also be 
evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5302, for 
muscle disability, 30 percent is also the maximum rating 
available under this diagnostic code, and also under other 
potentially applicable Diagnostic Codes 5301 and 5303.  So 
their application here would not benefit him.  And, as 
already alluded to, he is not entitled to a separate and 
additional rating for his left shoulder muscle disability, as 
manifestations of a disability under multiple diagnoses 
(i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14.  
As limitation of motion with pain is a manifestation of 
both muscle and joint injuries, this symptom is already 
compensated under the 
30-percent joint rating under Diagnostic Code 5201.  

Furthermore, the Board has also considered a separate rating 
under 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8540, for 
nerve impairment.  In this regard, where separate and 
distinct manifestations have arisen from the same injury, 
separate disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).   However, here, VA nerve 
conduction velocity (NCV) and electromyography (EMG) testing 
conducted in September 2003 revealed no neuropathy or 
radiculopathy in the left upper extremity associated with the 
service-connected injury.  Therefore, the facts of this case 
do not support the separate application of a neurological 
diagnostic code.

Finally, the RO also assigned a separate noncompensable 
(zero-percent) rating for a four-inch left shoulder scar from 
the gunshot wound, under 38 C.F.R. § 4.118, Diagnostic Code 
7805, for scars causing limitation of function.  See also 
38 C.F.R. § 4.31 (where the Schedule does not provide a zero 
percent rating, zero percent shall be assigned if the 
requirements for a compensable rating are not met).  


The Board notes that potentially relevant diagnostic codes 
for scar disabilities provide initial compensable disability 
ratings.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805; 
Esteban, supra.  However, here, the evidence of record does 
not show the veteran's scar is tender, painful, or unstable, 
or that it is deep or exceeds six inches in area or impacts 
the function of his left shoulder.  In the absence of such 
symptomatology, the assignment of a higher evaluation under 
Diagnostic Codes 7801-7805 is unwarranted.

In summary, the Board finds that the evidence supports a 
higher 30 percent disability rating, but no greater, under 
Diagnostic Code 5201.  38 C.F.R. § 4.3.  Based upon the 
guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Board has also considered whether a staged rating 
is appropriate.  Since, however, the veteran's symptoms have 
remained constant (at the maximum 30-percent level) 
throughout the course of his pending appeal, a staged rating 
is unjustifiable.  

Extra-Schedular Consideration

Because the veteran now has the highest possible schedular 
rating of 30 percent under DC 5201 for the non-dominant 
extremity (or, in the alternative, DC 5302), the Board also 
must consider whether he is entitled to still additional 
compensation on an extra-schedular basis under the provisions 
of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  Unfortunately, though, there is no evidence 
of exceptional or unusual circumstances to warrant referring 
this case for extra-schedular consideration.  There is no 
evidence suggesting his disability markedly interferes with 
his ability to work, meaning above and beyond that 
contemplated by his schedular rating.  See, too, 38 C.F.R. 
§ 4.1 indicating that, generally, the degrees of disability 
specified [in the Rating Schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  The report of the May 2003 
VA examination and subsequent VA treatment records confirm 
the veteran is still able to work, despite his complaints of 
left shoulder pain.


Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest he is not adequately compensated for his disability 
by the regular rating schedule.  The vast majority of his 
evaluation and treatment has been on an outpatient basis, not 
as an inpatient.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
287 (2000); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995) and VAOPGCPREC 
6-96.


ORDER

A higher 30 percent rating is granted for the residuals of 
the gunshot wound to the left shoulder, subject to the laws 
and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


